DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites the limitation " The LED lighting device according to claim 1, wherein the first resistor is designed as a fourth LED lamp and/or the second resistor is designed as a fifth LED lamp” in lines 1-2.  There is a lack of antecedent basis for this limitation in the claim. Because there is not any resistors recite in claim 1.
In claim 9, line 2, it is also suggested the word “and/or” should be changed to –and-- by itself or changed to --or--by itself.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Utsuno et al. (JP 2010278039 A, with English translation attached).
Regarding claim 1, Utsuno discloses an LED lighting device (which is a protection circuit for LED device, see fig. 1-2) comprising: 
an LED lamp series circuit with a first LED lamp (LEDa1) and with a second LED lamp (LEDb1) that is coupled to the first LED lamp through a lamp coupling point (see fig. 1-2, paragraph [0011] and [0012]), 
an anode (via Vin, see fig.1-2), 
a cathode (via GND, see fig. 1-2), 
driver electronics (which is DC power supply 2 composed of a DC / DC converter or the like) for connection to the anode (via Vin) and the cathode (via GND) for operation of the LED lamp series circuit (see fig. 1-2, paragraph [0009]); and 
a detection device (which is a detection circuit 4) for detecting a failure of the first LED lamp and the second LED lamp (see fig. 1-2, paragraph [0017]), 
wherein the detection device, together with the first LED lamp and the second LED lamp, forms a first measuring bridge circuit (via a protection circuit, see fig. 1-2, paragraph [0009] and [0021).
Regarding claim 2, Utsuno discloses the LED lighting device according to claim 1, wherein the detection device has a first resistor and a second resistor, wherein the first resistor and the second resistor are connected to one another in series and form a common resistor coupling point between one another, wherein the first resistor and the second resistor have the same ohmic resistance, wherein the detection device has a first transistor and a second transistor, wherein a first base of the first transistor and a 
Regarding claim 3, Utsuno discloses the LED lighting device according to claim 2, wherein a first emitter of the first transistor is electrically coupled to a second emitter of the second transistor and to the lamp coupling point (via the emitters of the transistors Qc1 and Qd1, see fig. 2).
Regarding claim 4, Utsuno discloses the LED lighting device according to claim 3, wherein a first collector of the first transistor and a second collector of the second transistor are electrically coupled to a signal processing device of the LED lighting device (which is the collector of transistors Qc1 and Qd1 connected with a latch circuit 5, see fig. 2).
Regarding claim 7, Utsuno discloses the LED lighting device according to claim 1, wherein the LED lighting device has a third LED lamp and a sixth resistor, wherein the third LED lamp, together with the second LED lamp, the second resistor, and the sixth resistor, forms a second measuring bridge circuit (see fig. 1-2).
Regarding claim 8, Utsuno discloses the LED lighting device according to claim 4, wherein the LED lighting device has a third LED lamp and a sixth resistor, wherein the third LED lamp, together with the second LED lamp, the second resistor, and the sixth resistor forms a part of a second measuring bridge circuit, and wherein the second measuring bridge circuit is electrically coupled to the signal processing device (see fig. 1-2).
Regarding claim 9, Utsuno discloses the LED lighting device according to claim 1, wherein the first resistor is designed as a fourth LED lamp and/or the second resistor is designed as a fifth LED lamp (see fig. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Utsuno et al. (JP 2010278039 A, with English translation attached) in view of Cortigiani et al. (U.S Publication No. 20100264828 A1).
Regarding claim 10, Utsuno disclose all the limitations of claim 1, except for specifying that a motor vehicle comprising an LED lighting device according to claim 1.
Cortigiani, on the other hand, discloses an apparatus for detecting failures in an illumination device (see fig. 1-3). Cortigiani further discloses a problem inherent with such a concept of short circuit fault detection is that the voltage drop across a LED chain does not only decrease due to a short circuit defect of one LED but may also vary due to variations of temperature as well as due to aging effects. As a result, it is possible that a fault can be detected although all LEDs are good or that a defective LED will not be detected. This may be the case especially in applications with wide temperature ranges, for example in automotive applications where incandescent lamps 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the LED lighting device as taught by Utsuno in the in automotive applications where incandescent lamps are increasingly substituted by illumination devices based on LEDs as taught by Cortigiani, and the features according to which the LED lighting device is part of a motor vehicle as taught by Cortigiani is well known in the art.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. And also, the objections above should be fixed in order to place the application in allowance condition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        07/08/2021